Name: Commission Regulation (EC) No 546/97 of 25 March 1997 amending Regulation (EC) No 414/97 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: means of agricultural production;  cooperation policy;  Europe;  economic policy;  agricultural activity;  food technology
 Date Published: nan

 No L 84/ 12 rENI Official Journal of the European Communities 26 . 3 . 97 COMMISSION REGULATION (EC) No 546/97 of 25 March 1997 amending Regulation (EC) No 414/97 adopting exceptional support measures for the market in pigmeat in Germany combat the spread of classical swine fever, whereas it is justified from then on to apply most of the provisions laid down in this Regulation with effect from 18 March 1997; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by the Chairman, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975, on the common organization of the market in pigmeat (&gt;), as last amended by Regulation (EC) No 3290/94 (2), and in particular Articles 20 and 22, second paragraph thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat were adopted for that Member State by Commission Regulation (EC) No 414/97 (3); Whereas, permission should be given for the use of pigs which have been slaughtered for the manufacture of processed products and which have undergone heat treat ­ ment so as to prevent any risk to health ; whereas pro ­ vision should be made to export these products so as to avoid disturbance on the Community market; whereas no export refund should be granted, given the quite low price level at which the processing industry can find supplies; whereas the traditional trade links with third countries for these products should be maintained and any disturbance of the markets in these countries should be avoided; whereas it is necessary to provide for the individual marking of the cans in order to avoid the risk of re-importation into the European Union; Whereas it is necessary to deduct the transport costs from the aid calculated in compliance with the provisions of Article 4 ( 1 ) of Regulation (EC) No 414/97, because , contrary to normal marketing in the framework of excep ­ tional measures the transport costs are not borne by the producer, Whereas it is necessary to take into account the amend ­ ment of the zones subject to sanitary and commercial restrictions following the outbreak of new cases of clas ­ sical swine fever in Lower Saxony, by amending Annex I to Regulation (EC) No 414/97 and replacing Annex II with a new Annex; Whereas the fast and efficient application of exceptional market support measures is one of the best instruments to Article 1 Regulation (EC) No 414/97 is hereby amended as follows : 1 . Article 3 is replaced by the following: 'Article 3 On the day they are delivered, the animals shall be weighed and killed in such a way as to prevent the disease from spreading. They shall be transported without delay to a rendering plant and processed into products falling within CN codes 1501 00 11 , 15060000 and 2301 1000, in accordance with the provisions laid down in Article 3 of Council Directive 90/667/EEC. However, the fattened pigs may be transported to a slaughterhouse where they shall be slaughtered forth ­ with and may be stored as whole or half carcases in a cold store before being transported to a rendering plant. These operations shall be carried out under the per ­ manent supervision of the competent German au ­ thorities .' 2 . The following Article 3a is hereby inserted: Article 3a 1 . Article 3 nothwithstanding, the German auth ­ orities may decide to use the pigs slaughtered for the manufacture of processed products falling within CN codes heading 1602. In this case, the meat shall undergo heat treatment raising the centre temperature to at least 70 °C . The quantity of processed products shall not be greater than 4 000 tonnes. 2 . The processed products referred to in paragraph 1 must be exported . No export refund shall be granted. The competent authroities shall take the necessary measures to ensure that these provisions are complied with and shall inform the Commission thereof. UJ 1NO L ZoZ, 1 . II . 17 / 0 , p. I. (2) OJ No L 349, 31 . 12 . 1994, p. 105. 0 OJ No L 62, 4 . 3 . 1997, p . 29 . 26. 3 . 97 EN Official Journal of the European Communities No L 84/ 13 The said measures shall include in particular the obli ­ gation on the part of the operators to supply at 15 day intervals the data relating to the exports and to complete the customs export formalities in Germany, as well as the obligatory inclusion on the export de ­ claration, and where appropriate on the T5 control copy of the following: "Regulation (EC) No 414/97; export without refund". 3 . The German authorities shall take all the neces ­ sary measures to ensure that the carcases or half ­ carcases are fully processed and that veterinary require ­ ments during storage, transport and processing are observed. These measures shall include a permanent on-the-spot check of the meat processing by the competent authorities. Germany shall notify the Commission of the practical administrative and mon ­ itoring measures it has taken within 15 days of the adoption of this Regulation . 4. The profits resulting from the sale of any meat of pigs slaughtered by the German authorities for proces ­ sing shall be divided between the Community and Germany on the basis of the scale used to grant the aid . Any loss resulting from the sales transaction shall not be charged to the Community budget. The sale of the meat to the processing industry by the German authorities should be carried out by means of a tender system . 5. Germany shall ensure by appropriate means that sales of processed products falling within CN heading 1602 are carried out under fair competitive conditions and do not give rise to undue profit on the part of the operators. 6 . The German authorities shall inform the Commission on a regular basis of the progress of the sales , particularly as regards the prices achieved, the quantities sold and the countries of destination . The authorities shall notify the Commission of the measures taken pursuant to paragraph 5 above . 7 . Each can must be marked . The content of the marking is laid down by the competent authorities; the marking is executed by punching of the cans .' 3 . Article 4 ( 1 ) is replaced by the following: ' 1 . For fattened pigs weighing 120 kilograms or more on average per batch , the aid provided for in Article 1 ( 1 ), at farm gate, shall be equal to the market price for slaughtered pigs of grade E, within the meaning of Article 4 (2) of Regulation (EEC) No 2759/75, of Commission Regulation (EEC) No 3537/89 (') and Commission Regulation (EEC) No 2123/89 (2), recorded in Germany during the week preceding the delivery of the fattened pigs to the competent authorities, and reduced by transport costs of ECU 2,8/ 100 kilograms slaughter weight.' 4 . The text provided for in Annex I to this Regulation is added to Annex I. 5 . Annex II is replaced by Annex II to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The provisions of Article 1 ( 1 ), (2), (4) and (5) shall apply from 18 March 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 March 1997. For the Commission Franz FISCHLER Member of the Commission No L 84/ 14 EN Official Journal of the European Communities 26 . 3 . 97 ANNEX I 'Lower Saxony fattened pigs 2 500 head piglets 3 000 head' ANNEX 11 'ANNEX II 1 . In North Rhine-Westphalia, the protection and surveillance zones in the following Kreise :  Paderborn,  Soest,  GÃ ¼tersloh ,  Lippe. 2 . In Mecklenburg  Western Pomerania, the protection and surveillance zones in the following Kreise : All Kreise with exception of Nordwestmecklenburg and Ludwiglust. 3 . In Lower Saxony, the protection and surveillance zones in the following Kreise :  LÃ ¼chow-Dannenberg,  Uelzen .'